SUMMARY ORDER

UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED AND DECREED that the judgment of the district court be AFFIRMED.
Santiago Ferrer (“Ferrer”) appeals, pro se, from the judgment of the United States District Court for the Southern District of New York (Pauley, J.), dismissing his claim brought under 42 U.S.C. § 1983. In his claim, Ferrer alleged that he was injured by an unnecessary and improperly performed medical procedure conducted while he was in the Green Haven Correctional Facility. The District Court dismissed Ferrer’s claim without prejudice for failure to exhaust administrative remedies as required under the Prisoner Litigation Reform Act, 42 U.S.C. § 1997e(a). The court’s order was issued on September 6, 2001, based upon a decision rendered on the record by Judge Pauley on September 5, 2001.* See Santiago Ferrer v. Glenn S. Goord, Commissioner, NYS-DOCS, et al, 01-CV-4171 (S.D.N.Y. Sept. 6, 2001). ,
The District Court cited a concession in the complaint that Ferrer had failed to exhaust administrative remedies, a fact that Ferrer concedes again on appeal. Accordingly, we affirm for substantially the reasons stated on the record by the District Court.

 The transcript of the reasons for the dismissal included in the record on appeal is dated December 5, 2001, rather than September 5, 2001. The court presumes this to be a typographical error.